DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/19/2022 has been entered. Claims 1-6 remain pending in the application. Applicant’s Amendments to the Claims have overcome some of the 35 USC 112 rejections previously set forth in the Final Office Action mailed 06/20/2022. In response to amendments a new 35 USC 112 rejection and 35 USC 103 rejection is presented below.

Claim Objections
Note the Claim objections previously set forth have not been overcome by amendment to the claims or arguments.
Claim 1 objected to because of the following informalities:  
Claim 1, line 5: “a cloud server for the region” should be corrected to “a cloud server for a region”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
As notes above some of the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims. However, some of the 35 USC 112 rejection previously set forth have not been overcome by amendment to the claims or arguments. Further, due to amendment to the claims new 35 USC 112 rejections are now presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the application program calculates and reminds a distance”. It is unclear from the language of the claim what action the term “reminds” requires. The claim recites the term “reminds” however no corresponding method to carry out the step “reminds” is claimed. Thus, it is unclear if “reminds” requires that an action be carried out or not. For the purposes of examination the term “reminds” shall be interpreted as not requiring any additional action other than “calculates” a distance. This rejection could be overcome by amending the claim limitation to more clearly state what action the term “reminds” requires. For example, the claim could recite “when the distance between user's mobile phone and the umbrella exceeds a preset distance, the application generates a signal to remind the user not to forget to take the umbrella” (See para[0002] of the Specification, as filed, of the instant application).
Claim 3 contains the trademark/trade name “Bluetooth Low Energy (BLE)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “identification data” and “weather reminder command” and, accordingly, the identification/description is indefinite. Further, the limitation “Bluetooth Low Energy (BLE)” lacks antecedent basis. This rejection could be overcome by amending the claim language to replace “Bluetooth low energy protocol” with “wireless protocol”.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resner et al. (US 20070256716 A1) in view of Hiroshi (JP 2014021505 A), Takanori et al. (JP 2015223336 A), and Yang (US 20170353834 A1).

Regarding Claim 1. (Currently Amended) Resner teaches:
A weather reminder apparatus (See Fig. 1, Fig. 4, para[0017]: an umbrella combined with a display device that forms part of said umbrella and presents information on weather conditions to the user.), comprising: 
an application program (See Fig. 1 and para[0048]: content aggregator 111.), having a first threshold and a second threshold (See para[0050] and para[0063]: Green: D1 low probability of rain in next 24 hours Yellow: D2 medium probability of rain in next 24 hours Red: D4 high probability of rain in next 24 hours.)(Examiner note: the examiner is interpreting Resner such that, the boundary between the medium probability of rain and the high probability of rain is a first threshold and the boundary between the low probability of rain and the medium probability of rain is a second threshold.), 
receives weather forecast data (See Fig. 1 and para[0045]: a source of weather forecasting data 103.) comprising probability of precipitation for one to several hours from a cloud server for the region (See Fig. 1, para[0010], para[0019], para[0049]: the probability of precipitation on that day at that geographic location. Content aggregator 111.), and 
the application program generates a weather reminder command based on the weather forecast data (See Fig. 2, para[0049] – para[0050], and para[0063]: The resulting 2-bit signal is decoded by processor 201 at 205, and precipitation probability is mapped onto one of three colored LEDs at 217.); 
when the probability of precipitation is not lower than the first threshold, the application program generating the weather reminder command corresponding to a rainy day (See para[0050] and para[0063]: Red: D4 high probability of rain in next 24 hours.), 
when the probability of precipitation is not higher than the second threshold, the application program generating the weather reminder command corresponding to a clear day (See para[0050] and para[0063]: Green: D1 low probability of rain in next 24 hours.), 
when the probability of precipitation is between the first threshold and the second threshold, the application program generates the weather reminder command corresponding to a cloudy day (See para[0050] and para[0063]: Yellow: D2 medium probability of rain in next 24 hours.); and 
a main body (See Fig. 3, Fig. 4, para[0017], and para[0071]: Display device. User interface.), a communication module (See Fig. 2, para[0019], and para[0058]: A wireless receiver unit 203.), a processing module (See Fig. 2 and para[0058]: An embedded microprocessor seen at 201.), and a display module (See Fig. 3, Fig. 4, and para[0067]: LCD panel 309.); 
the main body being installed on an umbrella grip by fitting (See Fig. 4, para[0017], para[0023]: The display device may be an integral part of the umbrella, or may take the form of an aftermarket product which is attached to an existing umbrella.); 
the communication module, processing module and display module being disposed on the main body (See Fig. 2, Fig. 3, para[0058], and para[0071]: user interface provided on the handle of the preferred Weather Forecasting Umbrella with wireless connectivity to satellite forecast data described above in connection with FIG. 2.); 
wherein the communication module is wirelessly connected and receiving the weather reminder command (See Fig. 2 and para[0022]: the umbrella includes a wireless receiver that is capable of receiving a signal indicating the probability of rain.); 
the processing module controls the display module to display a weather reminder signal in response to the weather reminder command (See Fig. 3, Fig. 4, para[0017], para[0022], and para[0063]: If the wireless signal indicates rain is likely, the umbrella may, for example, pulse a LED red, or rotate a wheel with printing to display an icon depicting a rain cloud.).
	Resner is silent as to the language of:
	an application program, installed on a mobile communication device;
wherein the mobile communication device receives weather forecast data;
weather forecast data for the region where the mobile communication device is located; 
wherein the communication module is wirelessly connected to the mobile communication device; and 
wherein the application program calculates and reminds a distance between the mobile communication device and the communication module according to a received signal strength indication of an identification data packet of the communication module.
Nevertheless Hiroshi teaches:
an application program, installed on a mobile communication device (See Fig. 1, para[0007], and para[0019]: information terminal 10.);
wherein the mobile communication device receives weather forecast data (See Abstract, para[0011], and para[0021]: an information terminal 10 that includes a first communication part 14 constructed so as to allow acquisition of weather forecast information.); and
wherein the communication module is wirelessly connected to the mobile communication device (See Fig. 1, Fig. 2, and para[0020]: the 2 communication unit 16 of the information terminal 10 and the communication unit 25 of the alarm device 20 are configured to be capable of communicating with each other by wireless communication.).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Resner wherein an application program, installed on a mobile communication device; wherein the mobile communication device receives weather forecast data; and wherein the communication module is wirelessly connected to the mobile communication device such as that of Hiroshi. Resner and Hiroshi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hiroshi teaches, “It is an object of the present invention to provide a system for preventing the forgetting of a rain tool, which is capable of reducing the control load of an informing unit and suppressing an increase in the size of an informing unit.” (See para[0006]). One of ordinary skill would have been motivated to modify Resner, because using a mobile device wirelessly connect to the main body would help to help to reduce the control load and size of the main body, as recognized by Hiroshi.
	Hiroshi is silent as to the language of:
weather forecast data for the region where the mobile communication device is located; and 
wherein the application program calculates and reminds a distance between the mobile communication device and the communication module according to a received signal strength indication of an identification data packet of the communication module.
Nevertheless Takanori teaches:
weather forecast data for the region where the mobile communication device being located (See para[0047] - para[0048]: The weather providing unit 505 transmits, to the terminal device 3, the weather at the location indicated by the position information received from the terminal device 3.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Resner wherein weather forecast data for the region where the mobile communication device is located such as that of Hiroshi. Resner and Takanori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Resner teaches, “the weather forecast information for a geographic region that includes the location of the wireless receiver” (See para[0019]). One of ordinary skill would have been motivated to modify Resner, because substituting the location of the wireless receiver in Resner for the position information received from the terminal device of Takanori would have yielded the predictable result of obtaining weather forecast data of a geographic region.
Takanori is silent as to the language of:
wherein the application program calculates and reminds a distance between the mobile communication device and the communication module according to a received signal strength indication of an identification data packet of the communication module.
Nevertheless Yang teaches: 
wherein the application program calculates and reminds a distance between the mobile communication device and the communication module according to a received signal strength indication of an identification data packet of the communication module (See Fig. 1, Fig. 4, para[0019], para[0022] – para[0023], para[0035] and para[0047] – para[0050]: The reminder system 10 can calculate a distance value between the electronic device 1 and each related object using a signal intensity of a communication signal between the first wireless communication device 11 and the wireless communication device installed on each related object.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Resner wherein the application program calculates and reminds a distance between the mobile communication device and the communication module according to a received signal strength indication of an identification data packet of the communication module such as that of Yang. Resner and Yang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yang teaches, “the determining module 101 can determine whether the user 3 takes the corresponding related object according to a distance value between the first wireless communication device 11 and the wireless communication device installed on the related object.” (See para[0050]). One of ordinary skill would have been motivated to modify Resner, because calculating a distance between a mobile communication device and an umbrella would help to determine if a user has the umbrella with them, as recognized by Yang.

Regarding Claim 2. Resner is silent as to the language of:
The weather reminder apparatus according to claim 1, 
wherein the weather forecast data further comprises a snowfall probability, and the application program is provided with a snow threshold; 
when the snowfall probability is not lower than the snow threshold, the application program generates the weather reminder command corresponding to a snowy day.
Nevertheless Hiroshi teaches:
wherein the weather forecast data further comprises a snowfall probability (See para[0079]: possibility that snow will fall.), and the application program is provided with a snow threshold (See para[0079] – para[0080]: Threshold value of the probability of precipitation.)(Examiner note: the examiner is interpreting the threshold of Hiroshi that is used to determine a high probability of precipitation as the snow threshold, because as disclosed in para[0079] of Hiroshi the “Threshold value of the probability of precipitation” can be used to determine a high possibility of rain or a high possibility of snow.); 
when the snowfall probability is not lower than the snow threshold (See para[0079] – para[0080]: a high possibility that snow will fall.), the application program generates the weather reminder command corresponding to a snowy day (See para[0079] – para[0080]: a high possibility that snow will fall by the information terminal, the user may be notified that an umbrella is necessary by the information terminal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Resner wherein the weather forecast data further comprises a snowfall probability, and the application program is provided with a snow threshold; when the snowfall probability is not lower than the snow threshold, the application program generates the weather reminder command corresponding to a snowy day such as that of Hiroshi. Resner and Hiroshi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hiroshi teaches, “The present invention relates to a system for preventing the forgetfulness of rain, and more particularly, to a system for preventing the forgetfulness of a rainsuit provided with an informing unit for informing a user that a rainwear is necessary.” (See para[0001]). One of ordinary skill would have been motivated to modify Resner, because generating a reminder when a snowfall probability is not lower than a threshold would help to prevent a user from forgetting rainwear when it is necessary, as recognized by Hiroshi.

Regarding Claim 3. Resner is silent as to the language of:
The weather reminder apparatus according to claim 1, 
wherein the communication module transmits identification data of the Bluetooth Low Energy (BLE) protocol to connect to the mobile communication device; 
after the mobile communication device receives the identification data, the application program transmits the weather reminder command of Bluetooth low energy protocol to the communication module.
Nevertheless Hiroshi teaches:
wherein the communication module transmits identification data of the Bluetooth Low Energy (BLE) protocol to connect to the mobile communication device (See Fig. 1, Fig. 2, para[0020], and para[0084]: the 2 communication unit 16 of the information terminal 10 and the communication unit 25 of the alarm device 20 are configured to be capable of communicating with each other by wireless communication (e.g., wireless communication conforming to the Bluetooth (registered trademark) standard).); 
after the mobile communication device receives the identification data, the application program transmits the weather reminder command of Bluetooth low energy protocol to the communication module (See para[0020], para[0025], and para[0084]: Bluetooth. the alarm information transmitted from the information terminal 10 is received via the communication unit 25.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Resner wherein the communication module transmits identification data of the Bluetooth Low Energy (BLE) protocol to connect to the mobile communication device; after the mobile communication device receives the identification data, the application program transmits the weather reminder command of Bluetooth low energy protocol to the communication module such as that of Hiroshi. Resner and Hiroshi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hiroshi teaches, “It is an object of the present invention to provide a system for preventing the forgetting of a rain tool, which is capable of reducing the control load of an informing unit and suppressing an increase in the size of an informing unit.” (See para[0006]). One of ordinary skill would have been motivated to modify Resner, because connecting a mobile device and a communication module using Bluetooth would help to help to reduce the control load and size of the main body, as recognized by Hiroshi.

Regarding Claim 4. Resner teaches:
The weather reminder apparatus according to claim 1, 
wherein the display module comprises a light-emitting diode unit (See Fig. 4 and para[0054]: LED color display.) and a power unit (See Fig. 3 and para[0067]: The unit is powered by a battery operated power supply seen at 316.).

Regarding Claim 6. Resner teaches:
The weather reminder apparatus according to claim 1, 
wherein the weather reminder signals comprise optical signals corresponding to rainy (See para[0063]: Red: D4 high probability of rain in next 24 hours.), sunny (See para[0063]: Green: D1 low probability of rain in next 24.), and cloudy days (See para[0063]: D2 medium probability of rain in next 24 hours.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resner et al. (US 20070256716 A1) in view of Hiroshi (JP 2014021505 A), Takanori et al. (JP 2015223336 A), and Yang (US 20170353834 A1) as applied to claim 4 above, and further in view of Pradas et al.  (US 20180156447 A1).

Regarding Claim 5. Resner is silent as to the language of:
The weather reminder apparatus according to claim 4, 
wherein the power unit comprises a charging port, providing connection to an external power source for charging.
Nevertheless Pradas teaches:
wherein the power unit comprises a charging port (See Fig. 2, para[0016], and para[0019]: USB ports 206.), providing connection to an external power source for charging (See para[0019]; external power source.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Resner wherein the power unit comprises a charging port, providing connection to an external power source for charging such as that of Pradas. Resner and Pradas are analogous to the instant application, because all of the references are directed to the same field of endeavor. Resner teaches, “The unit is powered by a battery operated power supply seen at 316” (See para[0067]). One of ordinary skill would have been motivated to modify Resner, because combining the USB ports and external power source of Pradas with the battery of Resner would have had the predictable result of making the charging of the battery of Resner more convenient.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Applicant argues that: applicant amends claim 1 to specifically recite the above novel limitation to distinctly claim the subject matter of the present invention and distinguish over the cited references, i.e., "wherein the application program calculates and reminds a distance between the mobile communication device and the communication module according to a received signal strength indication of an identification data packet of the communication module", which is neither disclosed nor anticipated by the cited prior art. Therefore, applicant respectfully submits that the amended claim 1 should be allowable over Resner in view of Hiroshi and Takanori.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863